FILED
                                                                                   March 9, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
                              STATE OF WEST VIRGINIA                                  OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


In re S.S.-1

No. 21-0795 (Kanawha County 21-JA-356)



                               MEMORANDUM DECISION


         Petitioner Father S.S.-2, by counsel Donnie L. Adkins II, appeals the Circuit Court of
Kanawha County’s September 15, 2021, order terminating his parental rights to S.S.-1. 1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Brittany N. Ryers-Hindbaugh, filed a response in support of the circuit court’s
order. The guardian ad litem, Matthew Smith, filed a response on the child’s behalf in support of
the circuit court’s order. On appeal, petitioner argues that the circuit court erred by failing to give
his testimony “enough weight” throughout the proceedings.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In June of 2021, the DHHR filed a child abuse and neglect petition alleging that then
seventeen-year-old S.S.-1 and his psychological parent, M.S., sought a domestic violence
protective order against petitioner. 2 At a hearing on the matter, S.S.-1 testified that petitioner

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990). Additionally, as the child and petitioner share the
same initials, we refer to them as S.S.-1 and S.S.-2, respectively, throughout this memorandum
decision.
       2
       S.S.-1’s psychological parent, M.S., was petitioner’s former wife. She was included as a
nonabusing respondent in the proceedings below.



                                                  1
“pinned him against the wall,” and a video of petitioner “swinging a belt around like a whip
whilst threatening the child” was introduced into evidence. The DHHR further alleged that S.S.-1
revealed he escaped the abuse by jumping out of a window. S.S.-1 also stated that petitioner’s
home was filthy and inadequate. The domestic violence protective order was granted, and the
DHHR was ordered to investigate S.S.-1’s living conditions. Upon interviewing the child, the
DHHR learned that he was the primary caregiver for petitioner who was wheelchair bound and
unable to provide daily care for himself. The DHHR alleged that S.S.-1 ensured that petitioner’s
basic needs were met and that the child’s education suffered because petitioner would “blow his
phone up” while the child was at school. S.S.-1 stated that he suspected petitioner was abusing
his prescription pain medication and that petitioner had threatened self-harm. Finally, the DHHR
alleged that S.S.-1 did not feel safe in the home with petitioner and no longer wanted to provide
care for petitioner.

        The circuit court held an adjudicatory hearing in July of 2021. Petitioner denied the
allegations in the petition; he denied that the home was unclean and blamed any mess on S.S.-1.
S.S.-1 testified that he was afraid of petitioner while petitioner was swinging the belt at him and
that petitioner actually struck him with the belt “a couple of times or more.” S.S.-1 testified that
there had been other incidents that caused him to fear petitioner. S.S.-1 explained that petitioner
expected S.S.-1 to clean up after him and testified that the home was “very messy.” S.S.-1
further testified that petitioner would send him text messages while he was in school to ask the
child to come home and help him. S.S.-1 testified that he did not wish to live with petitioner.
Ultimately, the circuit court found that petitioner’s testimony was not credible. The circuit court
adjudicated petitioner as an abusing parent and S.S.-1 as an abused and neglected child.

        In September of 2021, the circuit court held the final dispositional hearing. A DHHR
worker testified that the DHHR was recommending termination of petitioner’s parental rights
and post-termination visitation at the child’s request. The DHHR worker explained that
petitioner failed to acknowledge the allegations of neglect or abuse “despite [his child’s]
previous testimony and a video” of the abuse. Petitioner testified and again denied the allegations
in the petition.

        Ultimately, the circuit court found that petitioner failed to acknowledge the allegations of
abuse and neglect. The circuit court, therefore, concluded that there was no reasonable likelihood
that the conditions of neglect or abuse could be substantially corrected in the near future and that
termination of petitioner’s parental rights was necessary for the child’s welfare. Accordingly, the
circuit court terminated petitioner’s parental rights by its September 15, 2021, order. Petitioner
now appeals that order. 3

       The Court has previously held:



       3
        The mother consented to the legal guardianship of S.S.-1 by his psychological parent
and respondent below, M.S. According to the parties, the permanency plan for S.S.-1 is legal
guardianship by M.S., as per his wishes.



                                                 2
               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in not giving his testimony
enough weight throughout the proceedings. Petitioner asserts that he is a fit parent and that the
circuit court’s findings to the contrary are clearly erroneous. We find petitioner is entitled to no
relief.

               “[West Virginia Code § 49-4-601(i)], requires the [DHHR], in a child
       abuse or neglect case, to prove ‘conditions existing at the time of the filing of the
       petition . . . by clear and convincing [evidence].’ The statute, however, does not
       specify any particular manner or mode of testimony or evidence by which the
       [DHHR] is obligated to meet this burden.” Syllabus Point 1, In Interest of S.C.,
       168 W.Va. 366, 284 S.E.2d 867 (1981).

Syl. Pt. 1, In re Joseph A., 199 W. Va. 438, 485 S.E.2d 176 (1997) (citations omitted). This
Court has explained that “‘clear and convincing’ is the measure or degree of proof that will
produce in the mind of the factfinder a firm belief or conviction as to the allegations sought to be
established.” In re F.S., 233 W. Va. 538, 546, 759 S.E.2d 769, 777 (2014). However, “the clear
and convincing standard is ‘intermediate, being more than a mere preponderance, but not to the
extent of such certainty as is required beyond a reasonable doubt as in criminal cases.’” Id.

        Here, the circuit court heard and weighed the contradictory testimony of petitioner and
S.S.-1. Ultimately, the circuit court found that petitioner was not credible and relied on the
child’s testimony. We have held that “[a] reviewing court cannot assess witness credibility
through a record. The trier of fact is uniquely situated to make such determinations and this
Court is not in a position to, and will not, second guess such determinations.” Michael D.C. v.
Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997). Based on the circuit court’s
credibility determination, we find no error with the weight the circuit court gave to petitioner’s
testimony that was presented at the adjudicatory hearing.

       Further, we find no error in the weight the circuit court gave to petitioner’s dispositional
testimony. Petitioner testified and denied the allegations of neglect and abuse. Even when

                                                 3
confronted with the fact that the circuit court found that he had abused and neglected S.S.-1,
petitioner asserted that the finding was based on lies. The circuit court concluded that petitioner
failed to acknowledge the conditions of neglect and abuse. Clearly, the circuit court relied upon
petitioner’s denial and gave it the appropriate weight. Critically, this Court has recognized that
“[i]n order to remedy the abuse and/or neglect problem, the problem must first be
acknowledged.” In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation
omitted). This finding, which petitioner does not challenge on appeal, fully supports the circuit
court’s finding that there was no reasonable likelihood that the conditions of neglect or abuse
would be substantially corrected in the near future.

                “Termination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As the circuit court’s finding
is fully supported by the record, we find no error in the circuit court’s order terminating
petitioner’s parental rights to S.S.-1.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 15, 2021, order is hereby affirmed.

                                                                                        Affirmed.

ISSUED: March 9, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                4